Citation Nr: 1110473	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-31 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than August 27, 2007 for the grant of service connection for sleep apnea.  


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDING OF FACT

VA received the Veteran's claim for VA compensation benefits for sleep apnea in September or October 2006 -within one year of his discharge from service on June 30, 2006.


CONCLUSION OF LAW

The criteria for an effective date of July 1, 2006 for the award of service connection for sleep apnea have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.

In December 2008, the RO granted the Veteran's claim for service connection for sleep apnea, assigning an effective date of August 22, 2008, which was the date that the RO asserted it had received the Veteran's claim.  After service connection was granted in December 2008, the Veteran filed a notice of disagreement regarding the effective date.  Subsequently, in June 2009 the RO assigned an effective date of August 27, 2007, which is the date of an email regarding sleep apnea the Veteran sent to a VA representative.  The RO contends there is no documentary evidence that the Veteran filed a claim prior to this date with VA.  The Veteran contends that he actually filed a claim with VA in September 2006 or October 2006, within a year of his separation from service, and he contends that an earlier effective date is therefore warranted for this award.  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a).  The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  

Any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155.  "Application" is not defined in the statute; however, regulations consider "claim" and "application" as equivalent and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2010); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  The U.S. Court of Appeals for the Federal Circuit (Court), in Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999), noted that for purposes of establishing the requirements and procedures for seeking veterans benefits, a claim, whether formal or informal, must be in writing in order to be considered a "claim" or "application" for benefits.  The Court also pointed out that all that was required was that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department" and "identify the benefits sought."

Turning now to the facts of this particular case, the RO assigned an effective date of August 27, 2007, finding it to be the date the Veteran sent an email to a VA representative (Mr. T.F.) filing an informal claim.  A review of the claims file confirms that there is indeed an August 27, 2007 email from the Veteran to a VA representative, T.F.; inquiring "if there was any additional information on my situation," in reference to the Veteran's sleep apnea.  As the RO has accepted that Mr. T.F. was a VA representative authorized to accept "applications" for compensation, the Board notes that question before it is whether the "date of receipt" of the claim by the RO or Mr. T.F. is prior to August 27, 2007.  

While the earliest date-stamped informal claim was received in August 2008 and the RO has accepted an August 2007 email to a VA representative as an informal claim, the Veteran has asserted in written statements that he originally filed for service connection for sleep apnea in September or October 2006 - approximately 3 to 4 months after his discharge from service.  The Veteran has submitted voluminous correspondence to the RO and the Board and his contentions are clear.  The Veteran argues that in June 2006 (while still in service) he was diagnosed with sleep apnea through a private medical provider (the Board notes this medical evidence is in the claims file).  The Veteran indicates that once he was aware of the fact that he had an official diagnosis (which is dated in August 2006, but refers back to an appointment and records from June 2006), he provided the medical information and an intent to add to his pending claims (for his left shoulder and hypertension - filed on September 16, 2006) to the VA representative onsite at Shaw Air Force Base, Mr. T.F..  The Veteran confirms that his initial September 2006 claim just had his shoulder and hypertension on it, because at the time he was unsure of what his diagnosis of sleep apnea was going to be.  The Veteran indicated that he was finally informed of the sleep apnea diagnosis in September/October 2006 and then forwarded all the information to T.F.  

The Veteran claims that T.F. informed him to be patient because it could be a long process, but to hold on to the diagnosis and back pay would be provided.  After the Veteran did not see anything months after sending the material to T.F., he began to inquire via email to T.F.  The Veteran received no response to his emails, so he went to T.F.'s office, where T.F. eventually informed the Veteran that the paperwork for his sleep apnea had been lost.  The Veteran contends that Mr. T.F. informed the Veteran that he could re-apply, but that it would change his effective date.  The Veteran argues that since he provided the diagnosis and an intent to apply for the disability to a VA representative and that it was misplaced or lost, he should not lose the compensation due to him because of their negligence.  

The Board notes that the Veteran, as a layperson, is competent to provide evidence of his observations -including, for example, when he submitted a claim and evidence seeking benefits for sleep apnea.  See Davidson v. Shinkseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1331 (Fed. Cir. 2007).  Whether his lay contentions are also credible, however, is another matter altogether.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (indicating competency must be distinguished from weight and credibility, which are factual determinations going to the ultimate probative value of the evidence).

Here, the Board finds the Veteran's statements regarding the submission of his claim to be highly credible and corroborated by the evidence of record.  The Veteran has consistently reported the same story throughout the course of his claim and appeal in his myriad written statements.  The Board notes that the supplementary documentation found in the Veteran's claims file (including emails sent to a VA representative, T.F.,) supports his contentions.  The Board also notes that the Veteran's sleep apnea was recorded as being diagnosed in June 2006 in a medical history given during a December 2006 VA examination for the other disabilities the Veteran filed for.  In addition, the Board finds that the Veteran's August 27, 2007 email to T.F. was clearly a follow-up email.  The Veteran specifically referenced a June 2007 conversation about his sleep apnea where Mr. T.F. had relayed to him that it was not usual for it to take so long to be compensated.  The Veteran went on to note in the August 2007 email that he was issued his CPAC machine the prior year and had never been compensated.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  The Board finds the probative, i.e., competent and credible, evidence is sufficiently clear to overcome the presumption of administrative regularity and finds that the evidence is at least in equipoise that VA (via T.F.) received the Veteran's original claim for VA compensation benefits for sleep apnea in September or October 2006 -within one year of his discharge from service on June 30, 2006.  Therefore, giving the Veteran the benefit of the doubt, an earlier effective date is warranted.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.155, 3.157, 3.400.  Because the Veteran's claim was received within a year of his discharge, the grant of service connection should be the day after the Veteran's discharge, or July 1, 2006.  

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).  Any potential failure of VA in fulfilling these duties is harmless error.  









ORDER

An effective date of July 1, 2006 for the award of service connection for sleep apnea is granted, subject to the provisions governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


